                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                 CASE NO.: 2:20-cr-103-SPC-MRM

CLAYTON PATRICK SULLIVAN


                                        ORDER1

       Before the Court, pursuant to 18 U.S.C. § 492, 28 U.S.C. § 2461(c), and

Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, is the United

States’ Motion for a Preliminary Order of Forfeiture. (Doc. 68).                        The

Government seeks forfeiture of a black Canon Printer, model TR-7520,

serial number AFWC15896 and a white Canon Pixma printer, model

MG-2522, serial number KMBK24751. (Doc. 3).

       Having reviewed the file and the plea agreement executed by the parties

(Doc. 54), and being fully advised of the relevant facts, the Court hereby finds

that the printers were used or intended to be used to commit the counterfeit

currency offense charged in Count One of the Indictment (Doc. 3), for which

the Defendant has pled and been adjudicated guilty.

              Accordingly, it is hereby:



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
     ORDERED, that for good cause shown,

     1. The United States’ Motion for a Preliminary Order of Forfeiture (Doc.

        68) is GRANTED.

     2. Pursuant to 18 U.S.C. § 492, 28 U.S.C. § 2461(c), and Rule 32.2(b)(2)

        of the Federal Rules of Criminal Procedure, the assets identified

        above are hereby FORFEITED to the United States for disposition

        according to law.

     3. This order shall become a final order of forfeiture as to Defendant

        Clayton Patrick Sullivan at the time it is entered.

     4. The Court retains jurisdiction to address any third-party claim that

        may be asserted in these proceedings, and to enter any further order

        necessary for the forfeiture and disposition of such property.

     DONE AND ORDERED in Fort Myers, Florida on May 13, 2021.




Copies: Counsel of Record




                                      2
